Case 7:20-cv-05176-VB Document 26 Filed 03/10/21 Page 1of1
Case 7:20-cv-05176-VB Document 25 Filed 03/09/21 Page 1 of1

cone sear lg 2 I] 0/2
UNITED STATES DISTRICT COURT — Chambers of Vincent L. Briccetii@™
SOUTHERN DISTRICT OF NEW YORK

 

 

   

 

xX
THOMAS JACKSON, :
20-cv-5176 (VB)
Plaintiff,
: ORDER AUTHORIZING THE
- against - : DEPOSITION OF
: INCARCERATED PLAINTIFF
SERGEANT E. PAGAN, suing individual and in their : oe -
official capacities, : PU ee
Defendant. : a LOPE i

IT IS HEREBY ORDERED, pursuant to Federal Rule of Civil Procedure 30(a)(2)(B),thatan
‘Assistant Attorney General may take the deposition of inmate Plaintiff Thomas Jackson, DIN # 12-A-
3039, before a notary public or some other officer authorized to administer oaths by the laws of the
United States or of the State of New York, at a Correctional Facility maintained by the New York
State Department of Corrections and Community Supervision, or virtually via a remote deposition atthe
same, upon notice to Plaintiff and the Superintendent of the Correctional Facility.

Dated: March 10, 2021
White Plains, NY

SO ORDERED.

 

 

Chambers will mail a copy of this Order

to plaintiff at the address listed on the
docket.

 

 

 

VINCENT L. BRICCETTI
United States District Judge
